Matter of Louis v Bratton (2017 NY Slip Op 00444)





Matter of Louis v Bratton


2017 NY Slip Op 00444


Decided on January 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2855 101197/15

[*1]In re Gerald St. Louis, Petitioner,
vWilliam J. Bratton, etc., et al., Respondents.


Worth, Longworth & London, LLP, New York (Howard B. Sterinbach of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Qian Julie Wang of counsel), for respondents.

Determination of respondent Police Commissioner, dated March 25, 2015, which approved the findings of the Assistant Deputy Commissioner of Trials that petitioner police officer was guilty of two departmental infractions, and imposed the recommended penalty of forfeiture of three vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Joan B. Lobis, J.], entered November 24, 2015), dismissed, without costs.
Substantial evidence supports the findings that petitioner improperly stopped a vehicle and frisked the subject driver (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-181 [1978]). Neither petitioner nor his partner could point to a meaningful basis for believing the driver possessed a weapon or contraband (see e.g. Matter of Felix R. , 265 AD2d 227 [1st Dept 1999]). There exists no basis to disturb the credibility determinations of the Assistant Deputy Commissioner of Trials (see Berenhaus v Ward , 70 NY2d 436, 443-444 [1987]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2017
CLERK